 



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) dated as of the 1st day of April, 2006
(the “Effective Date”) is made and entered into by and between enherent Corp. ,
and its affiliates, associated companies, subsidiaries, parent, divisions or
related entities (collectively “Company”), a Delaware corporation, having a
principal place of business at 192 Lexington Avenue, New York, New York 10016
and Lori L. Stanley (“Employee”), an individual residing at 525 East Washington
Avenue, Woodbridge, New Jersey, 07095.

1.   TITLE. The Company hereby employs Employee, as general counsel (“GC”).
Employee will be based in the metropolitan New York/New Jersey area. The Company
will provide Employee with an office and appropriate computer and communications
at its offices in that area and Employee hereby accepts employment in such
capacity and subject to the conditions set forth in this Agreement.   2.   TERM.
The initial term of this Agreement is for one (1) year, commencing on the
Effective Date reflected above (the “Initial Term”). This Agreement shall
automatically renew for subsequent one-year terms, unless and until terminated
by either party in accordance with the provisions of Section 8. The entire
period this Agreement remains in effect is referred to as the “Employment
Period”.       It is expressly understood and agreed that any changes in the
Employee’s compensation, duties, location or title will not invalidate this
Agreement. At the option of the parties, such changes may be incorporated into
an “Addendum” to this Agreement. Failure to so incorporate such changes will not
affect the validity of, or the enforceability of, the other terms herein.   3.  
COMPENSATION. The Company shall pay to Employee the following compensation,
subject to applicable withholdings, for all the services to be rendered by
Employee in any capacity:

  a.   Base salary. An initial gross salary at the rate of $175,000 per year
(annual base salary) payable on a semi-monthly basis or in accordance with
Company’s then current policies and procedures, less all applicable and required
federal, state, local and authorized deductions.     b.   Paid Time Off.
Employee shall be entitled to receive fifteen (15) days paid vacation each year,
and to six (6) personal and sick days. Otherwise, entitlement to and use of such
paid time off shall be in accordance with the Company’s Employee Handbook.    
c.   Incentive Compensation. In addition to base salary, Employee shall be
eligible for a bonus of up to ten percent (10%) of base salary, pursuant to the
Company’s Management Incentive Plan. The accrual and extent of such bonus, as
established at the sole discretion of the Company, shall be based on personal
and Company goals.     d.   Benefits. Employee shall be eligible for the
Company’s benefits during the Employment Period in accordance with the terms of
any employee plans, policies,

 



--------------------------------------------------------------------------------



 



      and practices of the Company applicable to executive employees generally,
which may include retirement program, 401(k), defined benefits and cafeteria
plans, a group life insurance plan, salary continuation program for a surviving
spouse of key employees, disability plan for key employees, medical and health
plans, vacation policies and other present or equivalent successor plans and
practices of the Company for which officers, or dependents and beneficiaries,
generally are eligible, and to all payments or other benefits under any such
plan or practice after the period of employment as a result of participation in
such plan or practice during the Employment Period.

4.   JOB DESCRIPTION AND DUTIES. A copy of the GC job description is attached to
this Agreement. Employee shall perform such work as may be required of Employee
by Company in accordance with the job description, as well as the instructions,
directions and control of Company and at such reasonable time and places as
Company may determine. At all times during the Employment Period, Employee shall
strictly adhere to all the rules and regulations that have been or that may
hereafter be established by Company for the conduct of its employees and
further, Employee shall strictly adhere to all the provisions of the Company’s
handbook(s).   5.   BACKGROUND CHECK. Employee hereby consents to the conducting
of a background check by Company and/or Company’s broker, customer and/or client
to the full extent permitted by law. Such a background check may include, but
shall not be limited to, a judgment and public criminal record check,
fingerprinting, and drug and/or alcohol screening. The Employee agrees not to
hold Company and/or its broker(s), customer(s) and/or client(s) liable for any
claims in connection with such checking or testing or the reporting of the
results thereof to Company.   6.   BUSINESS ACTIVITY. Employee shall devote full
and complete attention and energies to the business of Company, and shall not
during the term of this Agreement be engaged in any other business activity,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage and whether or not said other business activity is directly,
indirectly or unrelated to the business activity of Company, without the express
written consent of Company. However, this shall not be construed as preventing
Employee from investing Employee’s assets in such form or manner as will not
require any services on Employee’s part in the operation of the affairs of the
companies in which such investments are made; provided, however, that any
investment in any non-public companies shall not be in companies having allied
or related business activities to Company.   7.   EXPENSES. The Company will
reimburse Employee for reasonable and customary expenses incurred by Employee in
the course of this employment provided that such expenses are reimbursable by
Company policy, and further, that such expenses are authorized by Company and an
accounting is made to Company, in accordance with the procedures of Company.  
8.   TERMINATION. The Employment Period shall be terminated:

2



--------------------------------------------------------------------------------



 



  a.   by either party giving written notice of non-renewal of this Agreement,
in accordance with paragraph 19, at least thirty (30) days prior to the
expiration of a yearly term; the Agreement will terminate as of the term’s
expiration date; a non-renewal shall not be deemed termination without cause
pursuant to Section 8c below;     b.   at the time of the death or retirement of
Employee, or the Agreement may be terminated by Company if Employee shall fail
to render the services provided for hereunder for a continuous period of sixty
(60) days because of Employee’s physical or mental disability;     c.   by

  (i)   the Company without Cause; or     (ii)   the Employee for Good Reason;
“Good Reason” shall mean the assignment to the Employee of any duties
inconsistent in any material respect with the Employee’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 4 of this Agreement, or any other
action by Employer which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by Employer promptly after receipt of notice thereof given by the
Employee; or     (iii)   a Change in Control of the Company that occurs more
than sixty days prior to the expiration of a yearly term or within six months
after the Change in Control, and that results in a material change in
compensation, duties, title, or transfer to a location greater than fifty miles
from the Employee’s residence, during a yearly term of this Agreement; “Change
of Control” shall mean a direct or indirect change in the ownership or control
of ENHERENT by purchase, merger, consolidation, reorganization, lease, exchange,
transfer or sale of all the assets or outstanding stock of the ENHERENT (in one
transaction or a series of transactions) or taking ENHERENT private or any other
business transaction involving ENHERENT or any combination of the foregoing
transactions, any of which has the effect of causing a Change of Control within
the meaning of the Securities Exchange Act of 1934;

in which case Employee shall be entitled to receive as severance an amount equal
to six (6) months of Employee’s then current base salary (less all applicable
and required federal, state, local and authorized deductions), to be paid
pursuant to Company’s regular payroll schedule; or

  d.   by the Company with Cause. For purposes of this Section 8, “Cause” shall
mean: (a) Employee’s embezzlement, willful breach of fiduciary duty or fraud
with regard to Company or any of Company’s assets or businesses, (b) Employee’s
conviction of, or pleading of guilty or nolo contendere, with regard to a felony
(other than a traffic violation) or any other crime involving moral turpitude or
involving activity related to the affairs of Company, or (c) any other breach by
Employee of a material provision of the Employee Handbook or of this Agreement
that, if capable of being

3



--------------------------------------------------------------------------------



 



      cured, remains uncured for thirty (30) days after written notice thereof
is given to Employee. If the breach is not curable, Company may terminate
without notice. In the event Company terminates the Employment Period for Cause,
Company’s sole obligation is to pay Employee for that period actually worked by
Employee, subject to any direct financial loss to the Company resulting from
Employee’s breach.

9.   PROPRIETARY INFORMATION. Employee recognizes and acknowledges that
Company’s trade secrets, customer/broker/client lists, strategic plans,
marketing plans, private processes, prospective customer/broker/client lists,
and staff and prospective staff lists are deemed to be the private and
proprietary information of Company and are available, special, unique and
significant proprietary assets of Company’s business. Employee will not either
during or subsequent to the Employment Period, in whole or in part, disclose
such trade secrets, customer/broker/client lists, strategic plans, marketing
plans, staff or prospective staff lists, prospective customer/broker/client
lists or private processes to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever. In addition, Employee shall
not make use of any of the above for Employee’s own purposes or for the benefit
of any person, firm, corporation, or other entity other than Company under any
circumstances during the Employment Period or subsequent to employment.   10.  
NON-COMPETITION/NON-SOLICITATION. Employee agrees that during the Employment
Period and for a period of one (1) year thereafter (“Restrictive Period”),
Employee will not directly or indirectly, or in any capacity, individually or in
any corporation, firm, association or other business entity, compete or attempt
to compete with Company, any parent, subsidiary, or affiliate of Company, or any
corporation merged into, or merged or consolidated with Company (a) by
soliciting business from any customer, broker and/or client of Company with
which Employee was involved (directly or indirectly) during the Employment
Period, if such solicited business competes with the business of Company, or
(b) inducing any personnel of Company to leave the service of Company, or by
employing or contracting with any such personnel. The provisions of this
Section 10 shall be construed as an Agreement independent of any other provision
contained herein and shall be enforceable in both Law and Equity, including by
temporary or permanent Restraining Orders, notwithstanding the existence of any
claim or cause of action by Employee against Company, whether predicated on this
Agreement or otherwise. Notwithstanding the foregoing, if Company terminates
Employee’s employment for convenience hereunder, Company agrees that Employee
may upon the termination of the Employment Period, perform services within the
information technology industry, provided however that Employee does not compete
with Company, (a) by soliciting directly or indirectly any Company employees,
and/or (b) by soliciting directly or indirectly any new business from Company’s
then existing customers or Prospective Customers, during the Restrictive Period.
“Prospective Customer” means any entity that the Company is, or has been within
the twelve (12) months prior to Employee’s termination, in the process of
soliciting, negotiating with, or otherwise communicating with, for the purpose
of providing goods or services.   11.   ASSIGNMENT OF RIGHTS TO COMPANY.
Employee hereby agrees to assign all rights, title, and interest in all
writings, products, inventions, discoveries, developments,

4



--------------------------------------------------------------------------------



 



    improvements, ideas, technical notes, programs, specifications, computer or
other apparatus programs and related documentation, and other works of
authorship, tangible and intangible property, whether or not patentable,
copyrightable or subject to other forms of protection, made, created, developed,
discovered, written or conceived by Employee, solely or jointly with another, in
whole or in part, for either Company and/or Company’s customer(s), broker(s)
and/or client(s) during the Employment Period, whether during or outside of
regular working hours, and to promptly deliver to Company all such tangible
properties and work products at the request of Company. Employee shall not be
entitled to any compensation in addition to the amount set forth in Section 3 of
this Agreement by reason of said assignment.   12.   COMPANY PROPERTY. Employee
shall, upon termination of employment with Company, immediately return to
Company all equipment and supplies of Company and all books, records, lists and
other written, typed or printed materials, whether furnished by Company or
prepared by Employee, which contain any information relating to Company’s
business or any of its customers, brokers and/or clients, and Employee agrees
that Employee will neither make nor retain copies of such materials after
termination of employment.   13.   OFFSET. Employee hereby authorizes Company,
at any time, to offset and deduct against any and all monies due to Employee by
Company, whether for salary or other remuneration to the full extent allowed by
law, any and all monies owed by Employee to Company for any reason whatsoever,
including, but not limited to the correction of payroll errors and/or advanced
vacation time.   14.   NON-WAIVER. The failure of either party to insist upon
the performance of any of the provisions of this agreement, or the waiver of any
breach, shall not be construed as or constitute a waiver of the rights granted
in this Agreement with respect to any subsequent forbearance or breach.   15.  
GOVERNING LAW AND JURISDICTION. The sections of the Handbook entitled “ADR
Clause” and “Applicable Law, Jurisdiction, and Venue” are incorporated into this
Agreement. The Agreement shall be construed under and be governed in all
respects by the internal laws, and not the laws pertaining to choice or
conflicts of laws, of the State of New York.   16.   SUCCESSORS AND INTEGRATION.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and any successor to the business of Company, but neither the Agreement
nor any rights hereunder may be assigned, pledged or encumbered by Employee
without the written consent of Company.       This Agreement supersedes any
prior agreements made between the parties, whether oral or written, and
constitutes that final and entire agreement and understanding of the parties,
all prior representations and agreements having been merged into this Agreement,
and this Agreement shall amend, restate and replace all prior employment
agreements entered into between Company and Employee. No waiver or modification
of this Agreement or of any covenant, condition, or limitation shall be valid
unless in

5



--------------------------------------------------------------------------------



 



    writing and duly executed by the party to be charged therewith and no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding, arbitration or litigation between the parties arising out of
or affecting this Agreement, or the rights or obligations of the parties, unless
such waiver or modification is in writing, and duly executed, and the parties
agree that the provisions of this Section 16 may not be waived except as set
forth in this Agreement.   17.   SEVERABILITY. All agreements and covenants
contained in this Agreement are severable, and in the event any of them shall be
held to be invalid by any competent court, this Agreement shall be interpreted
as if such invalid agreements or covenants were not contained in this Agreement.
  18.   AUTHORITY OF EMPLOYEE. Employee hereby represents and warrants that the
execution of this Agreement by Employee and the performance of Employee’s duties
and obligations in this Agreement will not breach or be in conflict with any
other agreement to which Employee is a party or by which Employee is bound, and
that Employee is not now subject to any covenant against competition or similar
covenant which would affect the performance of Employee’s duties in this
Agreement except for any obligations that Employee discloses to Company upon
signing this Agreement. Employee hereby agrees to indemnify Company for all
claims arising out or related to Employee’s breach of this Section 18.   19.  
WRITTEN COMMUNICATIONS. This Agreement may not be changed, modified or
terminated orally. Any offer, notice, or request or other communication
hereunder shall be in writing and shall be deemed to have been duly delivered if
hand or mailed by registered or certified mail, return receipt requested,
addressed to the respective address of each party, or to such other address as
each party may designate by notice:

         
 
  If to Company:   enherent Corp.
192 Lexington Avenue
New York, New York 10016
Attention: Pamela Fredette, Chief Executive Officer
 
       
 
  If to the Employee:   Lori L. Stanley
525 E. Washington Avenue
Woodbridge, New Jersey 07095

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.



          COMPANY
    By:   /s/ Pamela Fredette       Pamela Fredette     President and CEO     

          EMPLOYEE
    By:   /s/ Lori L. Stanley     LORI L. STANLEY           



6